DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 13 is objected to because of the following informalities: L5 of the claim recites “an second intersection” but should recite “a second intersection” in order to be grammatically correct.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-8, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US PGPub 2004/0048149), and further in view of Lin et al. (CN 109103508A, see also the EPO machine generated English translation provided with the Office Action dated August 16, 2022).
Regarding Claim 1, Gross discloses in Fig. 10 an exterior body (18) for a laminated battery (10) ([0009], [0028]), and 
the exterior body (18) comprises a structure that encloses a power generation element (18) ([0028]-[0029], [0033]), the exterior body (18) including a thermal fusion layer (see inner strata comprising a heat-fusible sealing layer), a metal layer (foil layer), and a resin layer (see inner strata comprising a material that is non-reactive with the battery electrolyte) arranged in a stack ([0025]),
the structure includes a top surface (Fig. 10, [0033], e.g. a top surface that covers a top of the power generation element 18),
in plan view, the top surface includes a first side, a second side extending in a direction crossing the first side, a third side facing the first side, a fourth side facing the second side, a first corner connecting the first side and the second side, a second corner connecting the second side and the third side, a third corner connecting the third side and the fourth side, and a fourth corner connecting the fourth side and the first side ([0033], see annotated Fig. 10 provided below), and
in plan view, the first corner includes a first primary curved portion, a first straight portion, and a first secondary curved portion, from the first side toward the second side ([0033], see annotated Fig. 10 provided below).

    PNG
    media_image1.png
    523
    840
    media_image1.png
    Greyscale

Specifically, Gross discloses wherein the first corner comprises a chamfer cut in order to provide improvements resulting in improved reliability and simplification of a method for producing the laminated battery (10) while reducing stresses on the exterior body (18) and on the power generation element (14), thereby reducing failure of the exterior body (18) or delamination of the power generation element (14) ([0009]-[0010], [0028]-[0029], [0033]).
While Gross discloses wherein the exterior body (18) comprises a structure that encloses a power generation element (18), the structure includes a top surface ([0028]-[0029], [0033], e.g. a top surface that covers a top of the power generation element 18), Gross does not explicitly disclose wherein the exterior body comprises a convex structure with a space for enclosing the power generation element, wherein the convex structure includes the top surface.
Lin teaches in Fig. 1 a laminated battery ([0001]) comprising an exterior body (3) comprising a first exterior body and a second exterior body, wherein the exterior body (3) comprises a convex structure (1) with a space for enclosing a power generation element (5) ([0039]), the convex structure (1) includes a top surface, wherein in plan view, the top surface includes a first side, a second side extending in a direction crossing the first side, and a first corner connecting the first side and the second side ([0039]).
Specifically, Lin teaches in Fig. 1 wherein the first corner comprises a chamfer cut ([0024]).
It would have been obvious to one of ordinary skill in the art to form the exterior body of Gross to comprise a first exterior body and a second exterior body, wherein the exterior body comprises a convex structure with a space for enclosing the power generation element of Gross, as taught by Lin, as such is a known configuration in the art, wherein the skilled artisan would have reasonable expectation that such would successfully enclose the power generation element of Gross, as desired by Gross.
Modified Gross further discloses wherein the size of the power generation element (14 of Gross) is not particularly limited ([0024] of Gross).
The Examiner notes that the convex structure encloses the power generation element and consequently the height of the convex structure corresponds to the size of the power generation element.
	However, modified Gross does not explicitly disclose a size of the power generation element or a height of the convex structure and consequently does not disclose a height of the convex structure being equal to or greater than 3 mm and less than or equal to 14 mm.
	Lin further teaches in an exemplary embodiment wherein the power generation element (5) has a thickness of 10.0-10.5 mm (Fig. 1, [0039]) and therefore Lin teaches wherein a height of the convex structure (1) is about 10.0-10.5 mm in order to successfully enclose the power generation element (5) without excess space or gapping, which falls within and therefore reads on the instantly claimed range of equal to or greater than 3 mm and less than or equal to 14 mm.
	It would have been obvious to one of ordinary skill in the art to form the power generation element of modified Gross to have a thickness in the range taught by Lin, such that a height of the convex structure is about 10.0-10.5 mm or more in order to successfully enclose the power generation element without excess space or gapping, as the size of the power generation element is not particularly limited and therefore the skilled artisan would have reasonable expectation that such would successfully form the power generation element desired by modified Gross.
Modified Gross discloses wherein, in plan view, the second corner includes a second primary curved portion, a second straight portion, and a second secondary curved portion, from the second side toward the third side ([0033], see annotated Fig. 10 of Gross provided below).

    PNG
    media_image2.png
    412
    840
    media_image2.png
    Greyscale

Modified Gross further discloses wherein, in plan view, the third corner includes a third primary curved portion, a third straight portion, and a third secondary curved portion, from the third side toward the fourth side ([0033], see annotated Fig. 10 of Gross provided below).

    PNG
    media_image3.png
    436
    840
    media_image3.png
    Greyscale

Moreover, modified Gross discloses wherein, in plan view, the fourth corner includes a fourth primary curved portion, a fourth straight portion, and a fourth secondary curved portion, from the fourth side toward the first side ([0033], see annotated Fig. 10 of Gross provided below).

    PNG
    media_image4.png
    416
    860
    media_image4.png
    Greyscale

Regarding Claim 7, modified Gross discloses in Fig. 10 of Gross a laminated battery (10 of Gross) comprising a first exterior body and a second exterior body (Fig. 1, [0039] of Lin), and a power generation element (14 of Gross) enclosed between the first exterior body and the second exterior body (Fig. 1, [0039] of Lin), and
at least one of the first exterior body and the second exterior body is the exterior body set forth above (Fig. 10, [0033] of Gross, as rendered obvious above).
Regarding Claim 8, modified Gross discloses all of the limitations as set forth above. Modified Gross further discloses wherein the shape of the exterior body (18 of Gross) provides improvements resulting in improved reliability and simplification of a method for producing the laminated battery (10 of Gross) while reducing stresses on the exterior body (18 of Gross) and on the power generation element (14 of Gross), thereby reducing failure of the exterior body (18 of Gross) or delamination of the power generation element (14 of Gross) ([0009]-[0010], [0028]-[0029] of Gross). 
However, modified Gross remains silent regarding the method for producing the exterior body set forth above and consequently does not disclose the method comprising a flanging step of forming the convex structure by flanging a laminate film and a mold used for the flanging has a shape corresponding to the first corner.
Lin further teaches a method for producing the exterior body (3) comprising the convex structure (1) comprising a flanging step of forming the convex structure (1) by flanging a laminate film and a mold used for the flanging has a shape corresponding to the desired shape of the exterior body (3) ([0010], [0039], wherein a flanging step is a pressing step, as evidenced by [0021] of the instant specification).
It would have been obvious to one of ordinary skill in the art to produce the exterior body of modified Gross through a flanging step of forming the convex structure by flanging a laminate film and a mold used for the flanging has shape corresponding to the desired shape of the exterior body, as further taught by Lin, such that the mold used for the flanging has a shape corresponding to the first corner of modified Gross, wherein the skilled artisan would have reasonable expectation that such would successfully produce the exterior body that provides improvements resulting in improved reliability and simplification of a method for producing the laminated battery while reducing stresses on the exterior body and on the power generation element of modified Gross, thereby reducing failure of the exterior body or delamination of the power generation element, as desired by modified Gross.
Regarding Claim 11, modified Gross discloses all of the limitations as set forth above. Modified Gross further discloses wherein the resin layer (see inner strata comprising a material that is non-reactive with the battery electrolyte) comprises nylon ([0025] of Gross).
Regarding Claim 13, modified Gross discloses all of the limitations as set forth above. Modified Gross further discloses wherein an intersection of an extension line of the first side and an extension line of the second side is regarded as a first intersection, an angle formed by the extension line of the first side and the extension line of the second side is regarded as an extension angle, a straight line from the first intersection with an angle is regarded as a straight line, and a second intersection of the straight line and the exterior body is regarded as a third intersection, the third intersection is a point on the first straight portion (see annotated Fig. 10 of Gross provided below).

    PNG
    media_image5.png
    348
    812
    media_image5.png
    Greyscale

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gross et al. (US PGPub 2004/0048149), in view of Lin et al. (CN 109103508A, see also the EPO machine generated English translation provided with the Office Action dated August 16, 2022), as applied to Claim 1 above, and further in view of Ryu et al. (KR 2009-0076280A, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 9, modified Gross discloses all of the limitations as set forth above. While modified Gross discloses a thermal fusion layer (see inner strata comprising a heat-fusible sealing layer ([0025] of Gross), modified Gross remains silent regarding the material of the thermal fusion layer.
Consequently, modified Gross does not disclose wherein the thermal fusion layer comprises at least one of polypropylene and polyethylene.
Ryu teaches an exterior body for a laminated battery comprising a thermal fusion layer (heat-sealing layer), wherein the thermal fusion layer may comprise polypropylene (P1, L16-19 and P4, L134-137).
It would have been obvious to one of ordinary skill in the art to form the thermal fusion layer of modified Gross to comprise polypropylene, as taught by Ryu, as such is known in the art to form a thermal fusion layer in an exterior body for a laminated battery and therefore the skilled artisan would have reasonable expectation that such would successfully form the thermal fusion layer desired by modified Gross.
Regarding Claim 10, modified Gross discloses all of the limitations as set forth above. Modified Gross further discloses wherein the metal layer (foil layer) is provided in order to render the exterior body (18 of Gross) essentially impermeable to liquid or vapor, and to lend some rigidly to the exterior body (18 of Gross) ([0025] of Gross).
However, modified Gross remains silent regarding the material of the metal layer and consequently does not disclose wherein the metal layer comprises at least one of aluminum, an aluminum alloy, and stainless steel.
Ryu teaches an exterior body for a laminated battery comprising a metal layer, wherein the metal layer preferably comprises aluminum in order to increase the mechanical strength of the exterior body (P1, L16-19 and P3, L107-116).
It would have been obvious to one of ordinary skill in the art to form the metal layer of modified Gross to comprise aluminum, as taught by Ryu, in order to increase the exterior strength of the exterior body of modified Gross, as desired by modified Gross.
Response to Arguments
Applicant's arguments filed November 14, 2022 have been fully considered but they are not persuasive.
Regarding amended Claim 1, the Applicant argues that the combination of Gross and Lin fails to disclose or make obvious an exterior body including a thermal fusion layer, a metal layer, and a resin layer arranged in a stack.
The Examiner respectfully disagrees and notes that, upon further consideration, Gross discloses the exterior body (18) including a thermal fusion layer (see inner strata comprising a heat-fusible sealing layer), a metal layer (foil layer), and a resin layer (see inner strata comprising a material that is non-reactive with the battery electrolyte) arranged in a stack ([0025]).
Thus, the arguments are not found to be persuasive.
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The invention of Claim 12 is directed to the exterior body according to Claim 1, wherein when a center angle of arc of a virtual circle corresponding to the first primary curved portion is regarded as a center angle α, the center angle α is equal to or greater than 20 degrees and less than or equal to 70 degrees.
The closest prior art is considered to be Gross et al. (US PGPub 2004/0048149), and further in view of Lin et al. (CN 109103508A, see also the EPO machine generated English translation provided with this Office Action).
Regarding Claim 12, modified Gross discloses all of the limitations as set forth above. Modified Gross further discloses wherein each chamfer cut such that an angle (24) formed between the plane of one side, wherein the angle (24) is between about 20 degrees and about 70 degrees (Fig. 10, [0031], see Fig. 6 of Gross as an example of angle 24).
The Examiner notes that angle (24 of Gross) of modified Gross corresponds to the angle θ in Fig. 5 of the instant specification. 
Thus, modified Gross does not disclose wherein a center angle of arc of a virtual circle corresponding to the first primary curved portion is regarded as a center angle α, the center angle α is equal to or greater than 20 degrees and less than or equal to 70 degrees.
The Examiner notes that the instant specification discloses wherein a center angle of arc of a virtual circle corresponding to the first primary curved portion is regarded as a center angle α, the center angle α is equal to or greater than 20 degrees and less than or equal to 70 degrees, the thickness at the corner of the convex structure is suppresses from being thinned ([0005], [0027]).
It would not have been obvious to one of ordinary skill in the art to form the exterior body of modified Gross such that a center angle of arc of a virtual circle corresponding to the first primary curved portion is regarded as a center angle α, the center angle α is equal to or greater than 20 degrees and less than or equal to 70 degrees, as called for in the claimed invention, as such a configuration was neither disclosed nor recognized by the prior art and consequently the skilled artisan would not have been motivated nor would have had reasonable expectation of successfully suppressing the thickness at the corner of the convex structure from being thinned, as achieved by the claimed invention. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein when a center angle of arc of a virtual circle corresponding to the first primary curved portion is regarded as a center angle α, the center angle α is equal to or greater than 20 degrees and less than or equal to 70 degrees” in combination with all of the other limitations taken as a whole.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        December 1, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
December 5, 2022